Citation Nr: 0430576	
Decision Date: 11/17/04    Archive Date: 11/29/04

DOCKET NO.  96-19 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date, prior to September 13, 
1993, for a compensable disability rating for residuals, 
diastasis of the pubic symphysis with left sacroiliac joint 
sprain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel





INTRODUCTION

The veteran had active military service October 1966 to 
September 1968.  

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California.  

The RO in June 1995 granted entitlement to service connection 
for residuals, diastasis of the pubic symphysis with left 
sacroiliac joint sprain.  The RO based its decision on a 
correction of military records in 1993 that determined the 
veteran's injury in service was incurred in line of duty.  

The RO rated the disability noncompensable (0 percent) from 
July 19, 1974, the date he filed his original application for 
VA compensation, and 10 percent from December 1, 1993.  

The RO reviewed the matter in January 1996 and assigned a 20 
percent rating from September 13, 1993, the date of the 
decision correcting the veteran's military records.  
Thereafter, the RO increased the rating to 40 percent from 
September 13, 1993 and to 60 percent from April 30, 2001.  

The Board remanded the case to the RO in March 2001 for 
further development.  The RO reviewed the claim in May 2004 
and then returned the case to the Board for appellate 
consideration of the remanded issue. 


FINDING OF FACT

On a facts found basis, prior to September 13, 1993, the 
residuals, diastasis of the pubic symphysis with left 
sacroiliac joint sprain were manifested by no more than 
characteristic pain on motion of the lumbar spine without 
evidence of additional functional loss due to pain or other 
pathology.


CONCLUSION OF LAW

The criteria for an initial rating of 10 percent for 
residuals, diastasis of the pubic symphysis with left 
sacroiliac joint sprain prior to September 13, 1993 have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5107, 5107A, 5010 (West 
2002); 38 C.F.R. §§ 3.159, 3.400, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5295 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran, in seeking an earlier effective date for 
disability compensation, mentioned private medical treatment 
at the Olive View Medical Center in 1972, 1974 and 1977.  
That facility reported in 1994 that no records are available 
for his treatment in July 1974.  The provider's response 
dated in February 2002 after another RO request for records 
of all reported treatment was made pursuant to the Board 
remand confirmed that the records sought are no longer 
available.  

In any event the veteran indicated though several letters in 
the mid 1970's that the treatment he had received consisted 
of seeing a chiropractor, being given a back brace, and being 
advised to refrain from lifting or bending.  

On his initial VA benefit application in 1974 the veteran 
listed medical treatment in 1970, but did not provide the 
name of the treatment provider.  Apparently he did not 
provide any records in response to the RO request in 1974, 
and he did not report for a VA examination for pension 
purposes scheduled in 1978.  

The summary of a VA hospitalization from February to May 1982 
shows the principal Axis I diagnosis was alcohol dependence 
and that history of fractured left pelvis was listed under 
Axis III.  In the summary, it was reported that the veteran 
stated the fracture of the left pelvis was his significant 
reason for unemployment since being discharged from the 
military service.  

An X-ray obtained during this admission was reported as 
showing a healed fracture of the left pubic bone.  A 
screening report for his movement to transitional care 
described his work history as erratic and noted that soon 
after transfer he began working as a laborer and was 
eventually hired for full-time construction work.  

Vocational counseling records noted the veteran did 
construction clean up and residential house framing as a 
full-time temporary position for one month.  It was noted 
that prior to referral he had lacked steady employment for 
the previous 10 years.  Vocational testing was done to gather 
information regarding interests appropriate for a job search 
given, in part, to his medical problem of an injured hip 
bone.

VA records show the veteran was readmitted to a VA hospital 
early in 1983 for treatment of alcoholism.  The inpatient 
records noted he worked as a plumber and since the late 
1970's, had many jobs with none lasting longer than a year.  
According to the record, he always managed to get fired or he 
quit and he blamed his occupational problems on drinking.  An 
examiner reported that he denied any past physical problems 
that the staff should be aware of.  An examination of the 
spine reported normal curvature and no "CVA" tenderness.  

Subsequent VA clinical reports through late 1983 refer to 
other disorders and note the veteran was a VA employee.  
Clinical records dated in April and May 1985 refer to other 
medical treatment.  A clinical record dated in December 1986 
referred to alcohol treatment.  Earlier reports in March and 
May 1986 are also unremarkable regarding the disability at 
issue.  

VA clinical reports dated in 1989 and 1991 did not refer to 
the disability at issue.  A VA employee emergency treatment 
record dated in May 1991 noted only that the veteran was sent 
home on account of his mental/physical status and referred 
for further treatment.  Other VA records show he was 
hospitalized briefly in May 1991 for alcoholism, and the past 
medical history did not refer to a disability of the back.  

According to a VA clinical record dated in late 1993, the 
veteran had a chronically unstable low back that required 
wearing a lumbosacral corset.  It was noted that since 1983 
he had been a VA food service employee and the work required 
much standing and bending, necessitating use of support.  At 
the time he was described as minimally symptomatic with no 
obvious focal spasm or tenderness, and neurologically 
negative with intact deep tendon reflexes.  Range of motion 
was forward flexion of 70 degrees, extension of 30 degrees 
and lateral flexion 30 of degrees on the right and 25 degrees 
on the left.  The impression was mechanical low back 
syndrome.  

A prosthetics services request dated in December 1993 noted 
the veteran had severe mechanical low back syndrome and that 
a corset had helped in the past and allowed him to remain at 
work.  The VA clinical records through late 1994 refer to 
mechanical low back pain improved with a lumbosacral support 
and note worse symptoms result with prolonged standing.  

A VA examiner in 2003 reviewed the record beginning with 
military service and concluded that aside from degenerative 
arthritis, the veteran's back problem was consistent with 
chronic lumbosacral strain as a result of the injury during 
military service.  The examiner also noted that it was 
documented in the record that he was given physical 
restrictions on certain activities due to his back pain and 
hip injury.  


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  
Separate diagnostic codes identify the various disabilities.  
In view of the number of atypical instances, it is not 
expected that all cases will show all the findings specified.  
38 C.F.R. § 4.21.

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations, which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues as long as the rating schedule provides for a 
higher rating and the claim remains open.  Shipwash v. Brown, 
8 Vet. App. 218, 224 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that a claim such as the veteran's is properly framed as an 
appeal from the original rating, rather than a claim for 
increase, but that in either case the veteran is presumed to 
be seeking the maximum benefit allowed by law or regulations.  

In Fenderson it was held that evidence to be considered in 
the appeal of an initial assignment of a disability rating 
was not limited to that reflecting the then current severity 
of the disorder and that in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period, classified as "staged ratings".  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2003).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (2003).  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that a claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  
This would result in pyramiding, contrary to the provisions 
of 38 C.F.R. § 4.14.  

The CAVC has acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225 (1993).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The CAVC has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  
Johnson v. Brown, 9 Vet. App. 7 (1997); DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  Therefore, consideration of an 
increased evaluation based on functional loss due to pain or 
due to flare-ups with limitation of motion of the right 
shoulder is proper.

Moreover, it has been held that consideration of functional 
loss due to pain is not required when the current ratting is 
the maximum disability rating available to limitation of 
motion.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  

In addition, the regulations state that the functional loss 
may be due to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the Rating Schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or maligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  The joints involved should 
be tested for pain on both active and passive motion, in 
weight-bearing and non-weight-bearing and, if possible, with 
the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

A 10 percent evaluation may be assigned for slight limitation 
of motion of the lumbar spine, 20 percent when moderate, and 
40 percent when severe.  38 C.F.R. § 4.71a; Diagnostic Code 
5292.

A noncompensable evaluation may be assigned for lumbosacral 
strain with slight subjective symptoms only, 10 percent with 
characteristic pain on motion, 20 percent with muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral in standing position, and 40 percent when severe 
with listing of the whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a; Diagnostic Code 5295.

A noncompensable evaluation may be assigned for 
intervertebral disc syndrome, postoperative, cured, 10 
percent when mild, 20 percent when moderate with recurring 
attacks, 40 percent when severe with recurring attacks and 
intermittent relief, and 60 percent when pronounced with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc with little intermittent relief.  
38 C.F.R. § 4.71a; Diagnostic Code 5293.

A 40 percent evaluation may be assigned for favorable 
ankylosis of the lumbar spine, 50 percent when unfavorable.  
38 C.F.R. § 4.71a; Diagnostic Code 5289.

A 60 percent evaluation may be assigned for complete bony 
fixation (ankylosis) of the spine at a favorable ankle, 100 
percent when at an unfavorable angle, with marked deformity 
and involvement of major joints (Marie-Strumpell type) or 
without other joint involvement (Bechterew type).

A 60 percent evaluation may be assigned for residuals of a 
fracture of a vertebra without cord involvement, abnormal 
mobility requiring neck brace (jury mast), 100 percent with 
cord involvement, bedridden, or requiring long leg braces.  
In other cases a rating may be assigned with definite limited 
motion or muscle spasm, adding 10 percent for demonstrable 
deformity of a vertebral body.  38 C.F.R. § 4.71a; Diagnostic 
Code 5285.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an 
original claim, a claim reopened after final disallowance, or 
a claim for increase will be the date of receipt of the claim 
or the date entitlement arose, whichever is the later.  
Unless specifically provided, on basis of facts found.  
38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 3.400(a).



Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  

To accord justice, therefore, to the exceptional case where 
the schedular evaluations are found to be inadequate, the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set forth 
in this paragraph an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  

The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a clam, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); 38 C.F.R. §§ 3.102, 4.3 (2003).


Analysis

Preliminary Matter: Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 
14 Vet. App. 174 (2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 
2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 note (Effective 
and Applicability Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (codified principally at 
38 C.F.R. § 3.159).

The Board, however, is satisfied that all necessary 
development pertaining to the issue of entitlement to an 
increased initial rating prior to September 13, 1993 for 
disability at issue has been properly undertaken.  The Board 
is confident in this assessment because the evidence as 
presently constituted is sufficient in establishing a 
substantial grant of the benefits sought on appeal on facts 
found basis for the portion of the appeal period prior to 
September 13, 1993.  

In summary, on the issue of an increased initial rating for 
the period prior to September 13, 1993, the Board observes 
that this appeal originated from a grant of service 
connection that occurred before the passage of the VCAA.  

Applying the recent precedent opinion of the VA General 
Counsel by analogy, the applicable initial evaluation did not 
require another VCAA notice.  

The General Counsel reasoned that under 38 U.S.C. § 5103(a), 
the Department of Veterans Affairs (VA), upon receipt of a 
complete or substantially complete application, must notify 
the claimant of the information and evidence necessary to 
substantiate the claim for benefits.  Under 38 U.S.C. § 
7105(d), upon receipt of a notice of disagreement in response 
to a decision on a claim, the "agency of original 
jurisdiction" must take development or review action it 
deems proper under applicable regulations and issue a 
statement of the case if the action does not resolve the 
disagreement either by grant of the benefits sought or 
withdrawal of the notice of disagreement.  

If, in response to notice of its decision on a claim for 
which VA has already given the section 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  VAOPGCPREC 8-03.  Here the veteran 
received appropriate notice under the applicable notice and 
duty to assist provisions in effect in 1995.  
Thus, the reasoning applied in the situation discussed in 
VAOPGCPREC 8-03 would be as applicable by analogy to the 
situation in this case where the appeal of the initial rating 
was brought from the June 1995 grant of service connection.  

The Board cannot overlook the fact that the veteran did 
receive an acceptable VCAA letter in April 2001 pursuant to a 
Board remand in March 2001.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 202); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  The Board notes the 
response to the request for additional evidence from the 
veteran referred to early VA and private treatment and VA's 
more than adequate effort assistance to obtain a complete 
record that included a search for additional VA treatment 
records and those for specified private treatment.  Thus the 
holding in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
would not be applicable in light of the precedent opinion 
cited to previously.

The VCAA is not an excuse to remand all claims.  Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001).  See also Dela Cruz 
v. Principi, 15 Vet. App. 143, 149 (2001) holding a remand 
under the VCAA is not required where an appellant was fully 
notified and aware of the type of evidence required to 
substantiate a claim and no additional assistance would aid 
in further developing the claim.  

Having found the applicable notice and duty to assist 
provisions are met in this claim, the Board turns its 
attention to the merits.  


Earlier Effective Date

The RO in June 1995 granted service connection for residuals, 
diastasis of the pubic symphysis with left sacroiliac joint 
sprain.  The RO based its decision on a correction of 
military records in 1993 that determined the veteran's injury 
in service was incurred in line of duty.  The RO rated the 
disability noncompensable (0 percent) under Diagnostic Codes 
5294-5292 from July 19, 1974, and assigned the initial 
compensable evaluation of 10 percent assigned from September 
13, 1993.  

The rating board found functional limitation of motion was 
shown from late 1993 and the disability was not shown to have 
been symptomatic or treated earlier.  The RO relied on the 
same rating scheme in granting an increase to 20 percent in 
January 1996 and to 40 percent in June 2000, on both 
occasions the increase was retroactive to September 13, 1993.  

Although it was error to grant a July 1974 effective date for 
service connection based on corrected military records in 
1993, the effective date for service connection is now 
protected.  38 U.S.C.A. § 1159; 38 C.F.R. §§ 3.400(g), 3.957, 
see also VAOPGCPREC 6-02.  Recently, in Meeks v. West, 216 
F.3d 1363, 1367 (Fed. Cir. 2000), it was held that the 
retroactive rating in claims such as the appellant's must be 
completed on a facts found basis.  See Fenderson, supra.

It is apparent from the record that the RO sought out 
additional sources for potentially applicable records and 
satisfied any duty to assist.  See Godwin v. Derwinski, 1 
Vet. App. 419 (1991); White v. Derwinski, 1 Vet. App. 519 
(1999).  The veteran had written on many occasions, including 
in his substantive appeal, regarding the limitations imposed 
by his disability.  Regarding VA medical treatment, the 
record includes the record of hospital admissions in 1982 and 
1983.  

Although the veteran in 1977 reported having been seen 
several times at a VA hospital in Los Angeles, no records 
prior to 1982 were located.  Unfortunately the record of 
treatment from the Olive View facility was no longer 
available to corroborate the veteran's recollections of the 
treatment he received.  However it was mentioned in numerous 
correspondences to the RO over many years.

In any event, the veteran's assertions concerning the 
severity of his service-connected disability (that are within 
the competence of a lay party to report) are additional 
evidence that may be considered in the determination of the 
initial rating.  King v. Brown. 5 Vet. App. 19 (1993).

The period of time in question begins with the veteran's 
submission of a claim for compensation benefits in July 1974 
to September 12, 1993, the date prior to the RO assigning the 
initial compensable evaluation for the service-connected 
disability.  During this period of time the RO rated the 
veteran's disability as noncompensable under Diagnostic Codes 
5292 and 5294 of the VA Schedule for Rating Disabilities.  

However, the Board believes the rating scheme for lumbosacral 
strain is the most appropriate for this period in light of 
the opinion of the VA examiner in 2003 that lumbosacral 
strain best characterized the disability.  38 C.F.R. § 4.21.  
Nothing in the record shows arthritis of the lumbar spine 
during the period prior to September 13, 1993.  Further, the 
schedular criteria are clearly adequate to evaluate the 
disability for the period in question.  


The noncompensable evaluation contemplates lumbosacral strain 
with slight subjective symptoms only.  The next (current) 10 
percent evaluation contemplates lumbosacral strain with 
characteristic pain on motion.  The December 1993 VA 
examination, the first detailed medical evaluation, reported 
neurological and orthopedic findings and characterized the 
mechanical low back pain as minimally symptomatic.  The 
examiner acknowledged that the veteran's pain appeared to be 
mechanical or musculoskeletal in nature.  

The VA records from the early 1980's support the conclusion 
that the veteran did have back problems and from later 
reports it is evident that he was able to work full time with 
benefit of a lumbosacral corset.  The nonmedical evidence, 
the veteran's history of employement and limitation given to 
vocational evaluators is appropriate to consider in addition 
to medical evidence.  See Faust v. West, 13 Vet. App. 342, 
350 (2000); 38 C.F.R. § 4.2.  

The Board is of the opinion that the above clinical findings 
and other relevant evidence, while undoubtedly limited in 
nature, are sufficient to permit the conclusion that the 
veteran's lumbosacral strain was already productive of 
characteristic pain on motion well in advance of September 
13, 1993, consistent and existing contemporaneously with his 
claim for filed in July 1974.  The Board believes that it is 
reasonable to conclude form a liberal reading of the evidence 
that the back disability was treated and symptomatic earlier 
than September 13, 1993.  The Board believes that treatment 
at the Olive View facility is established and the history 
related in subsequent VA clinical and vocational training 
records should be give substantial weight in establishing 
continuity of a symptomatic back disability.

Based upon these findings the Board finds no basis in the 
record upon which to predicate assignment of a higher 
evaluation, as functional loss due to pain productive of a 
level of disablement in excess of that contemplated in the 10 
percent evaluation is not shown.  However, the record viewed 
liberally reasonably supports the conclusion that the 
disability was manifested by more than slight subjective 
symptoms.  The respective ratings are deemed adequate to 
compensate for considerable loss of work time and the record 
reflects other disorders that impacted his ability to work 
during the period in question.  38 C.F.R. § 4.1.

In addition, the Board notes that the record for the period 
prior to September 13, 1993 is silent as to an assessment of 
incoordination, weakened movement, fatigability, etc.  There 
was no evidence of inability, due to damage or infection in 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance other than what could be inferred 
from the need of a corset.  

However, such elements would be reasonably contemplated in 
the rating based on characteristic pain on motion that by its 
terms would incorporate factors such as excursion, strength, 
speed, coordination, and endurance.  And, the work history in 
1982 and 1983 noted the veteran had mainly laboring jobs in 
spite of his back disability.  Therefore, the Board finds no 
basis for assignment of an evaluation in excess of 10 percent 
for additional functional loss due to pain during the period 
of time in question.  See 38 C.F.R. § 4.14.

Accordingly, the Board finds that the record on a facts found 
basis, viewed liberally, supports assignment of an initial 
evaluation of 10 percent (characteristic pain on motion) for 
residuals, diastasis of the pubic symphysis with left 
sacroiliac joint sprain under diagnostic code 5295, effective 
from July 19, 1974 through September 12, 1993.  


ORDER

Entitlement to an initial increased (compensable) evaluation 
of 10 percent for residuals, diastasis of the pubic symphysis 
with left sacroiliac joint sprain prior to September 13, 
1993, is granted, subject to the regulations governing the 
payment of monetary awards.


	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



